DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11-22, 24-32 are pending.

Election/Restrictions
Applicant's election with traverse of group I containing claims 1, 3-11, 18, 19 in the reply filed on 06/10/2021 is acknowledged. The traversal is on the ground(s) that:
For groups I and III, claim 20 depends on claim 19 which depends from claim 1 and a further argument that the sub-combination is essential to combination. 
This is not found persuasive because claim 1 claims a safeguarding device that uses a piezoelectric electrical component. Claim 19 is an independent claim claiming a sealing device comprising a stopper wherein the stopper comprising the safeguarding device of claim 1 which is an independent claim that comprises the component of claim 1. Claim 20 is an independent claim claiming a container with a secure sealing device of claim 19.
The safeguarding device of claim 1 that uses a piezoelectric electrical component is not essential to both the sealing device of claim 19 and the container of claim 20 as both the sealing device and the container of claims 19, 20, respectively, are shown, in the current application, to be implemented with a different type of safeguarding device that implements an LC circuit as the electrical component.
For groups I and II, there is no undue burden to examine the subject matter of the claims together as it was presented in the initial claims of the application and the previous Examiner had already examined the subject matter of all claims on the merits, showing that the field of search was not different and no serious burden resulted from examining claims to both embodiments together in this application. See MPEP 808.02.
Group I claims a safeguarding device with a piezoelectric electrical component classified in B65D55/06, and group II claims a safeguarding device with a LC circuit classified in G01D5/24. See 808.02(A).
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-17, 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 24-26, 29, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritson [US 20050110647].
As to claim 1. Ritson discloses Safeguarding device designed to safeguard a container having a neck sealed by a stopper, the safeguarding device comprising: 
a first and a second part, two steel sections 16 and the respective components attached to each spring, [0036, fig. 3], the first part being adapted to be integrated in the stopper, cap 10 [fig. 3], and the first and second parts being joined in translation while allowing a limited relative movement of one of the parts with respect to the other when a traction force is applied to the safeguarding device in order to remove the stopper from the neck, [0036, 0037], and a
an electrical component, piezoelectric element 14 [fig. 3], disposed so that at least one electrical characteristic of the electrical component is modified during the relative movement of the first and second parts, [0036], 
wherein the electrical component is at least one selected from the group consisting of:
(i) a piezoelectrical component, piezoelectric element 14 [fig. 3], integrated in one of the first and second parts, [fig. 3], designed to be mechanically deformed by an excitation element, spring 20 [fig. 3], integrated into the other of the first and second parts, during the relative movement of the first and second parts, so as to generate an electrical signal, [0036, 0037], 
wherein the excitation element comprises a portion joined to the first part, [fig. 3], and the piezoelectrical component is carried by the second part, left and right steel sections 16 and the respective components attached to each spring, [0036, fig. 3], the portion joined to the first part and the piezoelectrical component being adapted to cooperate so that a peripheral outer edge of the piezoelectrical component is mechanically deformed by the portion joined to the first part during passage of the peripheral outer edge of the piezoelectrical component in front of the portion joined to the first part, during the relative movement of the first and second parts, [0037], and
(ii) a LC circuit, 
wherein one of the first and second parts comprises a first capacitor plate and the other of the first and second parts comprises a second capacitor plate and a coil, the coil and the two capacitor plates forming the LC circuit, the two capacitor plates being disposed so that the distance between them is modified during the relative movement of the first and second parts.

As to claim 11. Ritson discloses Safeguarding device according to Claim 1, wherein the first part comprises a cylindrical portion adapted to fit onto the stopper and to be integrated with the stopper, [fig. 3].

As to claim 18. It includes further details of a non-elected alternative of claim 1 as the Office Action chose to examine the alternative scope that does not include the details of the electrical component as a LC circuit.

As to claim 24.  Is rejected using the same prior arts and reasoning as to that of claim 1.

As to claim 25. Ritson discloses Safeguarding device according to Claim 24, wherein the second part is mounted on an axis joined to the first part and able to move in translation for a limited distance along the axis, [0037, fig. 3] the 1st and 2nd part move in an axis that goes vertically in the center of the bottle due to the movement of the spring.

As to claim 26. Ritson discloses Safeguarding device according to Claim 25, wherein the second part is free in rotation around the axis, [0037] unscrewing the cap allows for free rotation of both parts around the axis.

As to claim 29. Ritson discloses Safeguarding device according to Claim 25, wherein the piezoelectrical component is in the form of a thin strip extending in a plane orthogonal to the axis of the first part and the strip is integrated with the second part, [0036, fig. 3].

As to claim 32. Ritson discloses Safeguarding device according to Claim 24, wherein the piezoelectrical component is connected to a transistor so as to gate the transistor with the electric energy generated by the piezoelectrical component when it is mechanically deformed, [0048, fig. 8] the cap comprises a tag with a transistor, [fig. 8] powered by the piezoelectric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritson in view of Gurumohan et al. [Gurumohan, US 20160198246].
As to claim 27. Ritson discloses Safeguarding device according to Claim 25, wherein the excitation element comprises a disk, the section at the top of the spring with the bump 18, [fig 3], joined to the axis of the first part, [fig. 3], the disk and the piezoelectrical component being adapted to cooperate so that the piezoelectrical component is mechanically deformed by the disk during its passage in front of the washer, during the relative movement of the first and second parts, [0037, fig. 3].
Ritson fails to disclose that the disk is a washer.
Gurumohan teaches a tamper detection device 100, 200 for a bottle integrated in the cap, [fig. 1] wherein the sensor comprises a disk 220 in the form of a washer that cooperate with the sensor 200 to allow for sealing and operation of the sensor, [fig. 3A].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ritson with that of Gurumohan to have the disk of Ritson in the form of a washer so that the weight of the component can be reduced.

As to claim 28. Ritson discloses Safeguarding device according to Claim 27, wherein the second part is adapted to abut against the disk at the end of the relative movement of the first and second parts, [fig. 3].
a washer.
Gurumohan teaches a tamper detection device 100, 200 for a bottle integrated in the cap, [fig. 1] wherein the sensor comprises a disk 220 in the form of a washer that cooperate with the sensor 200 to allow for sealing and operation of the sensor, [fig. 3A].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ritson with that of Gurumohan to have the disk of Ritson in the form of a washer so that the weight of the component can be reduced.

Claims 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritson in view of Bauchot et al. [Bauchot, US 8040244].
As to claim 30. Ritson fails to disclose Safeguarding device according to Claim 24, wherein the piezoelectrical component is connected to a microcontroller designed to count the number of openings and/or closings of the container based on the electrical signal generated by the piezoelectrical component during each mechanical deformation.
Bauchot teaches closure 102 for a bottle, [fig. 1]; wherein a processor 128, [fig. 2], counts the number of openings and closings, [col. 3, line 67 – col. 4, line 15].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ritson with that of Bauchot so that tamper can be detected.

As to claim 31. Ritson discloses Safeguarding device according to Claim 30, wherein the microcontroller is electrically powered by the piezoelectrical component, [0039].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688